Citation Nr: 1508881	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Regional Office's rating reduction from 100 to 20 percent disabling for service-connected prostate cancer was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran filed a Notice of Disagreement (NOD) with the September 2009 rating decision, reducing his service-connected prostate cancer from 100 to 20 percent.  Construing the Veteran's NOD in the light most favorable, the Board determines that he is disagreeing with the reduction of his service-connected disability and with the 20 percent assigned for his prostate cancer.  

The issue of entitlement to an increased disability rating for prostate cancer has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's prostate cancer is in remission; it is not currently productive of local reoccurrence or metastasis.

2.  The Veteran was notified of the reasons for the proposed reduction for his prostate cancer, and a period of 60 days expired prior to the implementation of that reduction.

3.  Affording the Veteran the benefit of the doubt, his prostate cancer residuals predominantly consist of voiding dysfunction which more nearly approximate daytime voiding intervals of less than one hour.

CONCLUSIONS OF LAW

1.  The September 2009 rating decision, which reduced the Veteran's prostate cancer rating from 100 percent, effective December 1, 2009, was appropriate.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).

2.  As of December 1, 2009, the criteria for a 40 percent rating for residuals of prostate cancer are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i) (2014).  Therefore, the notice provisions of the VCAA do not apply to this matter. The reduction in the rating was based on the pertinent evidence of record, including examinations arranged by the AOJ.  A review of the examination reports found them to be adequate for rating purposes. The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.




II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the AOJ erred by reducing the disability rating for his prostate cancer from 100 to 20 percent, effective December 1, 2009.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2014).

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e) (2014).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2 (2014).  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2014).  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a) (2014), ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  The provisions of 38 C.F.R. 
§ 3.344(a) (2014) do not apply where, as here, a rating has not been in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c) (2014).  Therefore, in the current case, a single examination showing improving is an adequate basis for a reduction in the rating.

VA regulations provide that prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling.  38 C.F.R. § 4.115b, DC 7528 (2014).  However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, DC 7528, Note (2014).  Thereafter, based upon that or any subsequent examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. 
§ 3.105(e) (2014).  If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2014).

In a June 2009 C&P examination report, the examiner noted that the Veteran had a total prostatectomy in December 2008.  The Veteran's course since onset was stable.  The examiner noted that the Veteran's current residuals following surgery were stress incontinence.  The examiner noted that the Veteran had urinary urgency, frequency of daytime voiding intervals of 1 to 2 hours, and nocturia of one voiding per night.  The Veteran had urinary leakage due to stress incontinence.  The examiner noted that the Veteran did not use any pads.  The Veteran was diagnosed with postoperative prostate cancer in remission.  

In a July 2013 C&P examination report, the Veteran was diagnosed with prostate cancer in remission.  The examiner noted that the Veteran had a voiding dysfunction, as a result of his prostate surgery, which caused urine leakage.  The examiner noted that the leakage did not require the wearing of absorbent material or an appliance.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void two times.

On review, the Board finds that the reduction in the Veteran's rating from 100 percent was proper.  Initially, the Board notes that the due process requirements of 38 C.F.R. § 3.105(e) (2014) were fully met in this case with respect to the reduction in the rating for prostate cancer from 100 to 20 percent.  A June 2009 rating decision proposed to reduce the rating for the prostate cancer based on findings from the June 2009 examination, and an accompanying June 2009 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  There was no response from the Veteran.  Nor did he inform VA of any instances of radiation, chemotherapy, or other treatment for active-stage prostate cancer since December 2008.  There is no other evidence of such treatment in the Veteran's claims file.  In fact, the record reflects that his cancer has remained in remission with no recurrence of the disease.  Thereafter, the September 2009 rating decision reduced the rating for his prostate cancer from 100 to 20 percent, effective December 1, 2009.

In light of the above, the Board finds that the weight of the evidence, both clinical and lay, shows that the Veteran's service-connected prostate disorder has undergone actual improvement.  His cancer is in remission and his ability to function under the ordinary conditions of work and life improved between the time of the prostatectomy in December 2008 and the date that the reduction of his rating for prostate cancer became effective on December 1, 2009.  Accordingly, the Veteran no longer meets the criteria for a 100 percent schedular rating.  38 C.F.R. § 4.115b, DC 7528 (2014).  Therefore, the Board finds that the criteria for a reduction in the Veteran's prostate disability rating have been met, and restoration of his total schedular rating is not warranted.

The Board's analysis does not end here, however, because the Veteran disagrees with the assigned rating of 20 percent from December 1, 2009.

As discussed above, there has been no recurrence of the Veteran's active-stage prostate cancer since his December 2008 surgery.  Thus, pursuant to Diagnostic Code 7528, his prostate cancer residuals are to be evaluated based on renal or voiding dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2014).

The medical evidence shows that the Veteran's prostate cancer residuals are primarily productive of voiding dysfunction.  Voiding dysfunction is rated under three subcategories: urinary frequency, urine leakage, and obstructed voiding.  For urinary frequency, a 20 percent rating is warranted for daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night; and a maximum 40 percent rating is warranted for daytime voiding interval of less than 1 hour, or awakening to void 5 or more times per night. 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2014).

Although the RO rated the Veteran's prostate disability as 20 percent disabling since December 1, 2009, the Veteran has consistently reported his urinary frequency is greater than a daytime voiding interval between 1 and 2 hours.  In addition, the medical evidence demonstrates that the Veteran experiences stress incontinence.

Affording the Veteran the benefit of the doubt, the Board determines that the combination of the Veteran's urinary frequency due to stress incontinence combined with his stated daytime voiding interval between 1 and 2 hours more nearly approximates a 40 percent rating for urinary frequency, daytime voiding interval less than one hour.  38 C.F.R. §§ 3.102, 4.115a (2014).

In conclusion, the preponderance of the competent and credible evidence shows that reduction of the Veteran's total schedular evaluation for prostate cancer was proper and that, since the date of that rating reduction, his residual symptoms have warranted a rating of 40 percent based on voiding dysfunction.  In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran, and all reasonable doubt has been resolved in the Veteran's favor in making this decision.  See 38 U.S.C.A. § 5107(b) (West 2014).  As noted in the introduction, the Board has referred the issue of entitlement to a rating higher than 40 percent for the prostate cancer residuals.


ORDER

Entitlement to restoration of the previously assigned 100 percent rating for prostate cancer is denied.

A rating of 40 percent for prostate cancer residuals beginning December 2009 is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


